Epitomized Opinion
KNAPPEN, J.
The Pitt Construction Co. contracted with the city to build ■ certain superstructures for a pumping station, the work to be completed April 28, 1916 The city consented to a delay by another construction company in the completion of certain othei work upon the prompt completion of which depended the ability of the Pitt Co. to perform its contract. By this action it is conceded that the time limit of performance was waived and the contract was construed as calling for performance within a reasonable time. The Circuit Court oi Appeals gives its opinion on the determination oi reasonable time and on the claim of errors committed in the lower court. Held by Circuit Court of Appeals in reversing judgment for the Pitt Co.:
1. Although the time anticipaed by the parties to a contract for superstructure of a building as to the time within which the foundations would be completed is normally a test of reasonable time, it is not the sole or final test.
2. Conditions met during performance must be considered in determining reasonable time for completion of a building contract and an instruction by the lower court which did not so state was error.
3. The possibility of foreseeing difficulties does noi exclude their consideration in determining reasonable time of completing building contract if diligence is used.
4. On writ of error to review a judgment the testimony must be viewed in the light most favorable to appellee.